Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered on or about April 16,1999, which, in a CPLR article 78 proceeding seeking certification of the right to collectively bargain, granted respondents’ cross motion to dismiss the petition for *105failure to state a cause of action, unanimously affirmed, without costs.
The determination of respondent Board of Certification of the City of New York Office of Collective Bargaining that petitioners, four Hearing Officers of the Parking Violations Bureau (PVB), are not eligible to collectively bargain with the City as part of an existing unit is rationally based on Vehicle and Traffic Law § 236 (2) (d). That provision states, in pertinent part, that “[s]uch hearing examiners shall not be considered employees of the city in which the administrative tribunal has been established.” Given this clear statutory language, PVB Hearing Officers cannot be considered City employees entitled to collectively bargain with the City under Civil Service Law article 14 even if, as the Board found after a hearing, in all other respects they meet the criteria for public employment (see, Matter of Scheurer v New York City Employees’ Retirement Sys., 223 AD2d 379). Petitioners’ remedy, if any, is with the Legislature. Concur — Rosenberger, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.